30 Ill. App.2d 270 (1961)
173 N.E.2d 825
The People of the State of Illinois, Defendant in Error,
v.
Alaska Fain, Plaintiff in Error.
Gen. No. 48,331.
Illinois Appellate Court  First District, Third Division.
April 5, 1961.
Westbrooks, Holman & E.F. Johnson (Claude W.B. Holman and Muriel O. Farmer, of counsel) for plaintiff in error.
Daniel P. Ward, State's Attorney of Cook county (Francis X. Riley and James R. Thompson, Assistant State's Attorneys, of counsel) for defendant in error.
(Abstract of Decision.)
Opinion by MR. JUSTICE DEMPSEY.
Reversed.
Not to be published in full.